        Case: 3:19-cv-00178-jdp Document #: 44 Filed: 08/22/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

                                                             )
                                                             )
                                                             )
 IN RE SPECTRUM BRANDS LITIGATION                            ) No. 19-cv-347-jdp
                                                             )
                                                             )

 STIPULATION FOR SERVICE OF THE AMENDED CLASS ACTION COMPLAINT
              AND SCHEDULE FOR RESPONSES THERETO

       Lead Plaintiffs the Public School Teachers’ Pension and Retirement Fund of Chicago and

the Cambridge Retirement System (collectively, “Lead Plaintiffs”) and Defendants Spectrum

Brands Legacy, Inc. and HRG Group, Inc. (collectively “Defendants”), by and through their

counsel, hereby submit this Stipulation for Service of the Amended Class Action Complaint and

Schedule for Responses Thereto.

       WHEREAS, Lead Plaintiffs filed an Amended Class Action Complaint for Violations of

the Federal Securities Laws on July 12, 2019 (Dkt. 14) (“Amended Complaint”);

       WHEREAS, the Amended Complaint named Defendants Spectrum Brands Legacy, Inc.

and HRG Group, Inc. in the above-captioned case;

       WHEREAS, counsel for Defendants identified below received the Amended Complaint by

ECF service on July 12, 2019;

       WHEREAS, Defendants will answer or move to dismiss the Amended Complaint by

August 26, 2019 (Dkt. 13); and

       WHEREAS, Lead Plaintiffs and Defendants understand that the Defendants shall be

subject to the deadlines in the Pretrial Conference Order entered in this case on August 15, 2019

(Dkt. 17).
        Case: 3:19-cv-00178-jdp Document #: 44 Filed: 08/22/19 Page 2 of 3



       IT IS HEREBY STIPULATED AND AGREED, by and among the parties hereto, through

their undersigned counsel, that:

       1.      The defense counsel identified below will accept service on behalf of Defendants

of the Amended Complaint, and that Defendants shall not contest the sufficiency of process or

service of process; provided, however, that this Stipulation does not constitute a waiver of any

other defenses, all of which are preserved;

       2.      The Defendants are deemed to have been validly served with the Amended

Complaint; and

       3.      The Defendants will answer or move to dismiss the Amended Complaint by August

26, 2019.

IT IS SO STIPULATED.

Dated: August 22, 2019

 By: /s/ Katherine M. Sinderson                    By: /s/ Richard Rosen
 BERNSTEIN LITOWITZ BERGER                         PAUL, WEISS, RIFKIND, WHARTON &
  & GROSSMANN LLP                                    GARRISON LLP
 Katherine M. Sinderson                            Richard Rosen, Esq.
 Jai Chandrasekhar                                 Andrew J. Ehrlich, Esq.
 Matthew Traylor                                   Adam Bernstein, Esq.
 1251 Avenue of the Americas, Fl. 44               1285 Avenue of the Americas
 New York, NY 10020                                New York, NY 10019-6064
 Telephone: (212) 554-1400                         Tel: (212) 373-3166
 Facsimile: (212) 554-1444                         Fax: (212) 492-0166
 Email: KatieM@blbglaw.com                         rrosen@paulweiss.com
 Email: Jai@blbglaw.com                            aehrlich@paulweiss.com
 Email: Julia.Tebor@blbglaw.com                    abernstein@paulweiss.com

 Lead Counsel for Lead Plaintiffs the Public       FOLEY & LARDNER LLP
 School Teachers’ Pension & Retirement             Matthew D. Lee, Esq.
 Fund of Chicago and the Cambridge                 Kevin M. LeRoy, Esq.
 Retirement System and the Class                   150 East Gilman Street, Suite 5000
                                                   P.O. Box 1497
 RATHJE WOODWARD LLC                               Madison, WI 53701-1497
 Douglas M. Poland                                 Tel: (608) 258-4203


                                               2
      Case: 3:19-cv-00178-jdp Document #: 44 Filed: 08/22/19 Page 3 of 3



State Bar No. 1055189                       Fax: (608) 258-4258
Alison E. Stites                            mdlee@foley.com
State Bar No. 1104819                       kleroy@foley.com
10 E. Doty Street, Suite 507
Madison, WI 53703                           Attorneys for Defendants Spectrum
Telephone: (608) 960-7430                   Brands Legacy, Inc., Spectrum Brands
Facsimile: (608) 960-7460                   Holdings, Inc., HRG Group, Inc., Andreas
dpoland@rathjewoodward.com                  R. Rouvé, Douglas L. Martin, and David
astites@rathjewoodward.com                  M. Maura

Liaison Counsel for Lead Plaintiffs
the Public School Teachers’ Pension &
Retirement Fund of Chicago and
the Cambridge Retirement System and
the Class




                                        3
